UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 18, 2017 to August 17, 2017 Commission File Number of issuing entity: 333-206677-04 Central Index Key Number of issuing entity: 0001668931 Wells Fargo Commercial Mortgage Trust 2016-C33 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206677 Central Index Key Number of depositor: 0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541468 Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001592182 Rialto Mortgage Finance, LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541214 C-III Commercial Mortgage LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542256 Natixis Real Estate Capital LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001577313 National Cooperative Bank, N.A. (Exact name of sponsor as specified in its charter) Anthony Sfarra (212) 214-5600 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3991353 38-3991354 38-7145101 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A‑1 X A‑2 X A‑3 X A‑4 X A‑SB X A‑S X X-A X X-B X B X C X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Part I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On August 17, 2017, a distribution was made to holders of the certificates issued by Wells Fargo Commercial Mortgage Trust 2016-C33. The distribution report is attached as an Exhibit to this Form 10-D, please see Item 10(b), Exhibit 99.1 for the related information. No assets securitized by Wells Fargo Commercial Mortgage Securities, Inc. (the "Depositor") and held by Wells Fargo Commercial Mortgage Trust 2016-C33 were the subject of a demand to repurchase or replace for breach of the representations and warranties contained in the underlying transaction documents during the monthly distribution period from July 18, 2017 to August 17, 2017. The Depositor filed its most recent Form ABS-15G in accordance with Rule 15Ga-1 under the Securities Exchange Act of 1934 (a “Rule 15Ga-1 Form ABS-15G”) on August 14, 2017. The CIK number for the Depositor is 0000850779. Wells Fargo Bank, National Association ("Wells Fargo"), one of the sponsors, most recently filed a Rule 15Ga-1 Form ABS-15G on August 14, 2017. The Central Index Key number for Wells Fargo is 0000740906. Ladder Capital Finance LLC ("LCF"), one of the sponsors, most recently filed a Rule 15Ga-1 Form ABS-15G on February 13, 2017. The Central Index Key number for LCF is 0001541468. Rialto Mortgage Finance, LLC ("Rialto"), one of the sponsors, most recently filed a Rule 15Ga-1 Form ABS-15G on February 1, 2017.
